Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).---

MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.

3.	Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of patent no (US10999288) and claims 1-28 of patent no (US10798100).. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent application either anticipate or 

Instant US Application (16/746,673)
US patent (US10999288)
US patent (10798100)
1. (Currently amended) A method comprising: providing a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designating a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from data providers to publish data listings on the data exchange; and 2Application No.16/746,673 in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
1. A method comprising: adding a new member to a data exchange, wherein the data exchange comprises a set of listings; assigning an account type to the new member, wherein the account type is associated with one or more rights with respect to the set of listings such that the new member has a set of rights based on the account type; and modifying, by a processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member directs queries for data of the listing to a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.


6. The method of claim 4, wherein modifying the set of rights of the new member with respect to the listing comprises: filtering the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and granting the new member access to the portion while restricting the new member from access to remaining portions of the data of the listing by including the portion of the data of the listing in the reference database.
1. A method comprising: adding a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listing made available to members of the data exchange via the one or more virtual warehouses; assigning an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more rights with respect to the set of listings, such that the new member has a set of rights based on the account type; and modifying, by a processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member queries a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.

4. The method of claim 1, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.

5. The method of claim 1, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
2. (Original) The method of claim 1, further comprising: receiving a request from one of the one more data providers to publish a data listing on the data exchange; routing the request to the data exchange administrator account; receiving an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publishing the data listing on the data exchange.
2. The method of claim 1, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.

4. The method of claim 1, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings
3. (Original) The method of claim 2, wherein publishing the data listing comprises allowing at least one data consumer to view the data listing within the data exchange.
3. The method of claim 2, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.
5. The method of claim 1, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
4. (Original) The method of claim 1, wherein the entity is one of the one or more data providers.
4. The method of claim 1, wherein the set of visibility and access rules for the listing comprises rules for: filtering members of the data exchange who can view the listing, filtering members of the data exchange who can view data of the listing, filtering members of the data exchange who can manipulate the data of the listing, and filtering the data of the listing that particular members of the data exchange can access.
9. The method of claim 4, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listing, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
5. (Previously presented) The method of claim 1, wherein accessing data underlying a data listing comprises running queries on the one or more data sets referenced by the data listing.
6. The method of claim 4, wherein modifying the set of rights of the new member with respect to the listing comprises: filtering the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and granting the new member access to the portion while restricting the new member from access to remaining portions of the data of the listing by including the portion of the data of the listing in the reference database.
7. The method of claim 6, wherein modifying the set of rights of the new member with respect to the listing further comprises: determining portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and granting the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can access in the reference database.
6. (Previously presented) The method of claim 1, wherein the data exchange administrator account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator.
2. The method of claim 1, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.
1. A method comprising: adding a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listing made available to members of the data exchange via the one or more virtual warehouses; assigning an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more rights with respect to the set of listings, such that the new member has a set of rights based on the account type; and modifying, by a processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member queries a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.
7. (Original) The method of claim 1, further comprising: receiving a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; routing the request to the data exchange administrator account; receiving an authorization indication from the data exchange administrator account approving the request to access the data exchange; and granting the user access to the data exchange.
4. The method of claim 1, wherein the set of visibility and access rules for the listing comprises rules for: filtering members of the data exchange who can view the listing, filtering members of the data exchange who can view data of the listing, filtering members of the data exchange who can manipulate the data of the listing, and filtering the data of the listing that particular members of the data exchange can access.
7. The method of claim 6, wherein modifying the set of rights of the new member with respect to the listing further comprises: determining portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and granting the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can access in the reference database.
8. (Original) The method of claim 7, wherein granting the user access to the data exchange comprises enabling the user to view and run queries against data referenced by a first data listing but not against a second data listing.
8. The method of claim 3, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising rights to: create new listings in the set of listings, test sample queries on data of each of the set of listings, set access policies for each of the set of listings, grant requests to access each of the set of listings, and track usage of each of the set of listings and usage of data of each of the set of listings.
9. The method of claim 4, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listing, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
9. (Original) The method of claim 1, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
10. The method of claim 1, wherein adding the new member comprises transmitting an invitation to join the data exchange to an email address of a user of the cloud computing service.
1. A method comprising: adding a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listing made available to members of the data exchange via the one or more virtual warehouses; assigning an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more rights with respect to the set of listings, such that the new member has a set of rights based on the account type; and modifying, by a processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member queries a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.
10. (Currently amended) A system, comprising: a processing device to: 4Application No.16/746,673 provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designate a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and manipulate perform one or more queries on the data underlying the data listing; and grant or deny requests from data providers to publish data listings on the data exchange; and in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
11. A system comprising: a memory; and a processing device operatively coupled to the memory, the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings; assign an account type to the new member, wherein the account type is associated with one or more rights with respect to the set of listings such that the new member has a set of rights based on the account type; and modify the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member directs queries for data of the listing to a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.

16. The system of claim 14, wherein to modify the set of rights of the new member with respect to the listing, the processing device is to: filter the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and grant the new member access to the portion while restricting the new member from access to remaining portions of the data of the listing by including the portion of the data of the listing in the reference database.
11. A system comprising: a memory; and A processing device, operatively coupled to the memory, the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listings made available to members of the data exchange via the one or more virtual warehouses; assign an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more rights with respect to the set of listings, such that the new member has a set of rights based on the account type; and modify the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member queries a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules of the listing.

14. The system of claim 11, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.

15. The system of claim 11, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
11. (Original) The system of claim 10, wherein the processing device is further to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account; receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange.
12. The system of claim 11, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.
15. The system of claim 11, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
12. (Original) The system of claim 11, wherein to publish the data listing, the processing device to allow at least one data consumer to view the data listing within the data exchange.
13. The system of claim 12, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.
19. The system of claim 14, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
13. (Original) The system of claim 10, wherein the entity is one of the one or more data providers.
12. The system of claim 11, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.
19. The system of claim 14, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
14. (Previously presented) The system of claim 10, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing.
11. A system comprising: a memory; and a processing device operatively coupled to the memory, the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings; assign an account type to the new member, wherein the account type is associated with one or more rights with respect to the set of listings such that the new member has a set of rights based on the account type; and modify the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member directs queries for data of the listing to a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.
17. The system of claim 16, wherein to modify the set of rights of the new member with respect to the listing, the processing device is further to: determine portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and grant the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can access in the reference database.
15. (Previously presented) The system of claim 10, wherein the processing device is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator.
12. The system of claim 11, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.
11. A system comprising: a memory; and A processing device, operatively coupled to the memory, the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listings made available to members of the data exchange via the one or more virtual warehouses; assign an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more rights with respect to the set of listings, such that the new member has a set of rights based on the account type; and modify the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member queries a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules of the listing.
16. (Original) The system of claim 10, wherein the processing device is further to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the data exchange administrator account; receive an authorization indication from the data exchange administrator account approving the request to access the data exchange; and grant the user access to the data exchange.
14. The system of claim 11, wherein the set of visibility and access rules for the listing comprises rules for: filtering members of the data exchange who can view the listing, filtering members of the data exchange who can view data of the listing, filtering members of the data exchange who can manipulate the data of the listing, and filtering the data of the listing that particular members of the data exchange can access.
17. The system of claim 16, wherein to modify the set of rights of the new member with respect to the listing, the processing device is further to: determine portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and grant the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can access in the reference database.
17. (Original) The system of claim 16, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing.
16. The system of claim 14, wherein to modify the set of rights of the new member with respect to the listing, the processing device is to: filter the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and grant the new member access to the portion while restricting the new member from access to remaining portions of the data of the listing by including the portion of the data of the listing in the reference database.
19. The system of claim 14, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
	
18. (Original) The system of claim 10, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
20. The system of claim 11, wherein to add the new member, the processing device is to: transmit an invitation to join the data exchange to an email address of a user of the cloud computing service.
13. The system of claim 11, wherein to add the new member, the processing device is to transmit an invitation to join the data exchange to a cloud computing service account of a user of the cloud computing service.
19. (Currently amended) A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device, cause the processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each 7Application No.16/746,673 data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designate, by the processing device, a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and manipulate perform one or more queries on the data underlying the data listing; and grant or deny requests from data providers to publish data listings on the data exchange; and in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.

21. A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processing device, cause the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings; assign an account type to the new member, wherein the account type is associated with one or more rights with respect to the set of listings such that the new member has a set of rights based on the account type; and modify, by the processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member directs queries for data of the listing to a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.

26. The non-transitory computer-readable medium of claim 24, wherein to modify the set of rights of the new member with respect to the listing, the processing device is to: filter the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and grant the new member access to the portion while restricting the new member from access to remaining portions of the data of the listing by including the portion of the data of the listing in the reference database.
20. A non-transitory computer readable medium, having instructions stored thereon that when executed by a processing device, cause the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listings made available to members of the data exchange via the one or more virtual warehouses; assign an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more rights with respect to the set of listings, such that the new member has a set of rights based on the account type; and modify, by the processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member queries a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.

23. The non-transitory computer readable medium of claim 20, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.

  24. The non-transitory computer readable medium of claim 20, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
20. (Original) The non-transitory computer readable storage medium of claim of claim 19, wherein the instructions further cause the processing device to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account; receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange.
22. The non-transitory computer-readable medium of claim 21, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings
23. The non-transitory computer readable medium of claim 20, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.
21. (Original) The non-transitory computer readable storage medium of claim of claim 20, wherein to publish the data listing, the processing device to enable at least one data consumer to view the data listing within the data exchange.
24. The non-transitory computer readable medium of claim 20, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
23. The non-transitory computer readable medium of claim 20, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.
22. (Original) The non-transitory computer readable storage medium of claim of claim 19, wherein the entity is one of the one or more data providers.
22. The non-transitory computer-readable medium of claim 21, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.
28. The non-transitory computer readable medium of claim 23, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
23. (Previously presented) The non-transitory computer readable storage medium of claim of claim 19, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing.  

24. The non-transitory computer-readable medium of claim 21, wherein the set of visibility and access rules for the listing comprises rules for: filtering members of the data exchange who can view the listing, filtering members of the data exchange who can view data of the listing, filtering members of the data exchange who can manipulate the data of the listing, and filtering the data of the listing that particular members of the data exchange can access.
28. The non-transitory computer readable medium of claim 23, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
24. (Previously presented) The non-transitory computer readable storage medium of claim of claim 19, wherein the processing device is further to add a new account to the data exchange and 9Application No.16/746,673 set a type of the new account to one of a data consumer, data provider, or exchange administrator.
26. The non-transitory computer readable medium of claim 25, wherein to modify the set of rights of the new member with respect to the listing, the processing device is further to: determine portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and grant the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can access in the reference database.
20. A non-transitory computer readable medium, having instructions stored thereon that when executed by a processing device, cause the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listings made available to members of the data exchange via the one or more virtual warehouses; assign an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more rights with respect to the set of listings, such that the new member has a set of rights based on the account type; and modify, by the processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member queries a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing.
25. (Original) The non-transitory computer readable storage medium of claim of claim 19, wherein the instructions further cause the processing device to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the data exchange administrator account; receive an authorization indication from the data exchange administrator account approving the request to access the data exchange; and granting the user access to the data exchange.  

24. The non-transitory computer readable medium of claim 20, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
26. The non-transitory computer readable medium of claim 25, wherein to modify the set of rights of the new member with respect to the listing, the processing device is further to: determine portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and grant the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can access in the reference database.
26. (Original) The non-transitory computer readable storage medium of claim of claim 25, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing.  

24. The non-transitory computer-readable medium of claim 21, wherein the set of visibility and access rules for the listing comprises rules for: filtering members of the data exchange who can view the listing, filtering members of the data exchange who can view data of the listing, filtering members of the data exchange who can manipulate the data of the listing, and filtering the data of the listing that particular members of the data exchange can access.
24. The non-transitory computer readable medium of claim 20, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
27. (Original) The non-transitory computer readable storage medium of claim of claim 19, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
30. The non-transitory computer-readable medium of claim 21, wherein to add the new member, the processing device is to: transmit an invitation to join the data exchange to an email address of a user of the cloud computing service.
21. The non-transitory computer readable medium of claim 20, wherein to add the new member, the processing device is to transmit an invitation to join the data exchange to an email address of a user of the cloud computing service.




Response to amendments/arguments
4. 	This office action is in response to an amendment filed on 06/24/2021 in response to PTO office action dated 03/24/2021. The amendments have been entered and considered. 

5. 	Claims 1, 10 and 19 have been amended. Claims 1-27 are now pending in this office action. 

6. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ford; Christopher Todd (US 20170041296 A1) in view of Subramanyam; Sridhar (US 20080307523 A1) and in further view of Stone; Darrel (US 20100280959 A1).

Regarding independent claim 1, Ford; Christopher Todd ( US 20170041296 A1) teaches, a method comprising: providing a data exchange by a cloud computing service on behalf of an entity (Fig. 1A Paragraph [0106] the secure exchange server may utilize a secure cloud architecture with meshed data centers, various enterprise clouds, private clouds, hosted clouds, and the like.  Enterprises working in association with the secure exchange server may have their enterprise clouds linked to a secure cloud associated with the secure exchange server), the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (FIG. 6 Paragraph [0140] the dashboard facility 210 may provide organized facilities for managing exchanges amongst the plurality of exchange service users 110, disseminate to users of multiple groups of users, separating exchange environments, and the like. For example, for a corporate M&A or private equity group, the dashboard may provide users with the ability to take their information, and create a profile and expose the information to other parties (e.g., to private equity investors showing performance of their individual funds);
designating a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, … (Paragraph [0071] In embodiments, the exchange may provide one or more secure sites for placing documents and messages to be transmitted over a secure virtual network and may allow authorized users to read or edit messages according to their level of authorization. Any documents that are edited may be immediately available on the system so that other persons involved in the exchange have access to the edited or modified documents immediately. In addition, the exchange may provide tracking of each document to allow selected users to see who has had access to the messages and documents and who has modified or edited any of the documents. Content and communications shared amongst a group may be included in a work stream, where the work stream may be focused on or associated with a particular topic, task, project, event, and the like. Content and communications may also be presented to users based on activity, thus creating an activity stream that shows users what is active, such as in a work stream, within a group of work steams, and the like  (i.e., performing one or more queries on the underlying data by tracking the document). In this way, the activity-based work stream provides a location were a user might go to see what is active in one or more work streams, exchanges, and the like);
Ford et al fails to explicitly teach, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from data providers to publish data listings on the data exchange; and 2Application No.16/746,673 in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
Subramanyam; Sridhar (US 20080307523 A1) teaches, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, (Paragraph [0028] In exemplary embodiments, the localized ontologies 122 and 124 are represented in different namespaces to remove ambiguity between objects of different origins when multiple sources are combined. Each localized ontology 122 and 124 may be organized as a data structure of classes, properties, and individuals. Classes may represent objects of a domain. Properties establish relationships between objects. Individuals may be actual representatives of a class with the associated characteristic properties. In exemplary embodiments, object properties establish relationships between classes, while data type properties relate classes to individuals. An ontology framework may be developed using any tools known in the art, such as web ontology language (OWL) executed upon the host system 102 or remotely. In exemplary embodiments, ontology namespaces are organized based on a point of view of the information. For example, in an automotive manufacturing environment, namespaces may be organized based on the point of view of a vehicle as built, as engineered, as supplied (e.g., for parts of a vehicle), as marketed, as serviced, or a common view (i.e., viewing rules are for the plurality of data listing. Here the data listing are for different departments/point of view of a vehicle such as engineering, supply departments. Catalog consists of all the data listings in that particular departments of an enterprise/business, such as parts of a vehicle supplied through supply department. Here list of consumers are the users from different departments of an enterprise/business). Also see Paragraph [0006] The semantic router application includes computer instructions for performing: receiving a request for the enterprise knowledge, mapping the request to a concept within the federated ontology, searching the federated ontology for the concept to identify the one or more data sources holding the enterprise knowledge, retrieving the enterprise knowledge from the identified one or more data sources as search result data, and returning the search result data);
wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing (Paragraph [0025]-[0027] The data storage devices 108-114 may be accessed by the host system 102 through the network 106. In exemplary embodiments, the user systems 104 can read or write to individual databases on data storage devices based upon the access permissions of the individual user of the user systems 104. Various users and owners of data may have different permission levels (i.e., individual databases consists of data listings discoverable through a catalog/federated ontologies by consumers that are in the list of consumers). For example, a service technician may have read and write access to a service history database located on a particular data storage device, e.g., DB2 on data storage device 110. Although the data storage devices 108-114 are depicted as directly coupled to the network 106, it will be understood that other computing resources known in the art may be present to control access and manage data flow between the data storage devices 108-114 and the network 106, e.g., a firewall and/or a database management application. Also see Paragraph [0019] for performing one or more queries on the underlying data));
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Ford et al by providing a method that retrieves the enterprise knowledge from the identified one or more data sources as search result data, as taught by Subramanyam et a (Paragraph [0038]).
  One of the ordinary skill in the art would have been motivated to make this modification to have Technical effects and advantages of exemplary embodiments include using a federated ontology as an index to enterprise knowledge. The federated ontology may enable a search of a greater breadth of information by linking localized ontologies, wherein the localized ontologies are mapped to one or more data sources. A semantic router may be used to search the federated ontology for the requested enterprise knowledge and identify the location and/or existence of the data source of the requested enterprise knowledge as taught by Subramanyam et a (Paragraph [0041]).
Ford et al and Subramanyam fails to explicitly teach, and grant or deny requests from data providers to publish data listings on the data exchange; and 2Application No.16/746,673 in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
Stone et al further teaches, grant and deny requests from data providers to publish data listings on the data exchange (Paragraph [0019] The system tracks a group administrator for each group that can determine the membership of the group (e.g., by accepting or denying requests to join the group and publish data) and set criteria for membership in the group (i.e., designating an administrator for each entity/provider associated with that group in a data sharing environment)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Ford et al and Subramanyam et al and provides a real-time sourcing system that is described herein that matches consumers with service requests to providers that perform the requested services. In addition, the system automates communication between consumers and providers. The real-time sourcing system provides automated and integrated end-to-end management of a transaction. The system receives a request from a consumer that describes a particular service needed by the consumer, and sends notifications to registered providers based on the requested service. The system receives an offer from one or more notified providers that indicates terms under which the provider would perform the requested service, and sends offers that match the consumer's criteria to the consumer for evaluation. The system receives an acceptance of an offer from the consumer. Thus, the real-time sourcing system reduces the time involved with finding providers to perform services, and provides consumers with more relevant selections of providers to perform services as taught by Stone et al (Abstract). 
It would have been obvious to one of the ordinary skill in the art, to provide a real-time sourcing system that is described herein that matches consumers with service requests to providers that perform the requested services. In addition, the system automates communication between consumers and providers. The real-time sourcing system provides automated and integrated end-to-end management of a transaction. The system receives a request from a consumer that describes a particular service needed by the consumer, and sends notifications to registered providers based on the requested service. The system receives an offer from one or more notified providers that indicates terms under which the provider would perform the requested service, and sends offers that match the consumer's criteria to the consumer for evaluation. The system receives an acceptance of an offer from the consumer. Thus, the real-time sourcing system reduces the time involved with finding providers to perform services, and provides consumers with more relevant selections of providers to perform services as taught by Stone et al (Abstract).

Regarding dependent claim 2, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 1. 
Ford et al further teaches, further comprising: receiving a request from one of the one more data providers to publish a data listing on the data exchange; routing the request to the data exchange administrator account (Fig. 35 Paragraph [0341], [0344] Each time a protected content item is opened on a client device (to update/modify/publish the data), corresponding access policies are requested from a corresponding DRM engine. The DRM engine forwards/routed the request to a content protection server. The content protection server retrieves the access policies from the rights issuer, and provides the retrieved access policies to the DRM engine in a format readable by the DRM engine. Also see [0346]-348];
receiving an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publishing the data listing on the data exchange (Paragraph [0362] According to example implementation, the content protection server 150B sends a publishing license identification (ID) and information indicative of existence access policies (authorization indication) associated with the content item to the DRM engine for registering the content item (publishing the data). At 230B, the encrypted content item 185B is sent to the content sharing application 110B to share with to the one or more user devices 180B for consumption).
 
Regarding dependent claim 3, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 2. 
Ford et al further teaches, where in publishing the data listing comprises allowing at least one data consumer to view the data listing within the data exchange (Paragraph [0077] when the external user (data consumer) accesses the secure exchange system, the secure exchange system may recognize the user and associate the user with a particular one of the companies A and B. Also see [0087], [0108], [0109] a user may have access to data in various parts of the on enterprise premises system 110, such access being managed by the secure exchange system 102 and/or the orchestration services 165 in various embodiments, such as to confirm the identity of the user of a user device 120, to confirm the authorization of the user and device to access particular data).

Regarding dependent claim 4, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 1. 
Ford et al further teaches, where in the entity is one of the one or more data providers (Paragraph [0078], [0092] The secure exchange system may be organized as a customizable hybrid system to accommodate the needs of organizational entities. In embodiments, data stored by the plurality of organizational entities may be at least in part centrally stored, stored at least in part in distributed locations, stored at least in part on the premises of the organizational entity, and the like (entity is data provider)).

Regarding dependent claim 5, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 1. 
Ford et al further teaches, wherein accessing data underlying a data listing comprises running queries on the one or more data sets referenced by the data listing (Paragraph [0089] when a user enters a search query to search for items in various content nodes to which the user has access, such as to search for a specific text string, the search location service 176 may operate to identify the relevant content nodes to which the user has access and to distribute the search query to each relevant node separately. The query may then be run locally on each of those nodes. The search results from each content node may then be sent back to the user's computing device, and collated, such as by a collating module running on the user's browser, to present a single set of search results to the user. In this manner, the content on each content node remains secure and localized, and is not shared among various content nodes, or shared with an intermediate business entity operating the orchestration services 165 or providing other services to the user).

Regarding dependent claim 6, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 1. 
Stone et al further teaches, wherein the data exchange administrator account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator (Paragraph [0013] The profile component 110 manages user accounts for consumers and providers that register to use the system 100. When a user initially registers as a member of the system, the profile component 110 collects certain information from the user, such as an email address, demographic information, a default location (e.g., home address), a mobile number, and so forth. For example, the component 110 may collect references to other profiles of the user, such as a Twitter, Linkedln, Facebook, or other account with which the system may provide integration for communication, information gathering, and other actions. The profile component 110 may also track a subscription status that indicates whether the member has paid for access to certain upgraded services (e.g., increased priority of postings). In addition, the profile component 110 tracks a reputation score for each member and initializes the score during member registration. The system may provide a verification process to allow members to verify their identity and other profile information by supplying authentication information (e.g., a credit card, responding to a phone message, and so forth). The profile component 110 modifies the score later based on feedback that the component 110 receives from other members resulting from transactions with the member. A particular member may register as a consumer, provider, or both. [0019] The group component 140 manages groups that providers may join (i.e., the administrator can add a new account and set a type as provider or consumer). For example, a group may exist for registered contractors, plumbers, eco-friendly contractors, and so on. The system tracks a group administrator for each group that can determine the membership of the group (e.g., by accepting or denying requests to join the group) and set criteria for membership in the group).

Regarding dependent claim 7, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 1. 
Ford et al further teaches, further comprising: receiving a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; routing the request to the data exchange administrator account (Paragraph [0251] trigger events for an examination or reexamination of a user's authentication level may include such as a determination is made that a user changed geographic location (e.g., based on corresponding GPS location, network IP address, or the like) where, a triggering event for additional authentication for a user may include an administrator policy implemented change in access due to an administrator-sensed event (e.g., an administrator may determine that an attack is actually or potentially underway and opt to increase security for all users temporarily) or an automatic policy implemented change in access due to an automation-sensed event (e.g., an automated system may determine that an attack is actually or potentially underway and automatically opt to increase security for all users temporarily), based on time of day (e.g., outside of business hours may require an increased level or frequency of authorization as compared to during regular business hours), and the like (when a request for data is made based on the time the access is not approved, but the request is routed to the administrator);
receiving an authorization indication from the data exchange administrator account approving the request to access the data exchange; and granting the user access to the data exchange (Paragraph [0250] Once a re-authentication procedure is triggered, if the user's authentication level matches or exceeds the authentication level associated with the content to be accessed, the dynamic access authorization facility 267 may allow access to that content. If the user's authentication level is below that associated with the content, then access may be denied, or a further authentication challenge may be presented to the user).

Regarding dependent claim 8, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 7. 
Ford et al further teaches, where in granting the user access to the data exchange comprises enabling the user to view and run queries against data referenced by a first data listing but not against a second data listing (Paragraph [0224] a Johns Hopkins doctor may be in drug trials with two different pharmaceutical companies, and if the doctor accesses through the channel of the Company A's website (referencing a particular company), then they only see Company A's information).

Regarding dependent claim 9, Ford et al, Subramanyam et al and Stone et al teach, the method of claim 1. 
Ford et al further teaches, where in the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application (Paragraph [0075], [0085] Connections may be provided, either through various interfaces and APIs, or through bindings, to outside storage, such as to cloud data storage 118 resources (including public and private clouds), and to more general resources, such as accessible through search engines 116).

Regarding independent claim 10, Ford; Christopher Todd (US 20170041296 A1) teaches, a system, comprising: a processing device (Paragraph [0696]) to: 4Application No.16/746,673 provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (FIG. 6 Paragraph [0140] the dashboard facility 210 may provide organized facilities for managing exchanges amongst the plurality of exchange service users 110, disseminate to users of multiple groups of users, separating exchange environments, and the like. For example, for a corporate M&A or private equity group, the dashboard may provide users with the ability to take their information, and create a profile and expose the information to other parties (e.g., to private equity investors showing performance of their individual funds);
designate a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, … (Paragraph [0071] In embodiments, the exchange may provide one or more secure sites for placing documents and messages to be transmitted over a secure virtual network and may allow authorized users to read or edit messages according to their level of authorization. Any documents that are edited may be immediately available on the system so that other persons involved in the exchange have access to the edited or modified documents immediately. In addition, the exchange may provide tracking of each document to allow selected users to see who has had access to the messages and documents and who has modified or edited any of the documents. Content and communications shared amongst a group may be included in a work stream, where the work stream may be focused on or associated with a particular topic, task, project, event, and the like. Content and communications may also be presented to users based on activity, thus creating an activity stream that shows users what is active, such as in a work stream, within a group of work steams, and the like  (i.e., performing one or more queries on the underlying data by tracking the document). In this way, the activity-based work stream provides a location were a user might go to see what is active in one or more work streams, exchanges, and the like);
Ford et al fails to explicitly teach, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from data providers to publish data listings on the data exchange; and in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
Subramanyam; Sridhar (US 20080307523 A1)teaches, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, (Paragraph [0028] In exemplary embodiments, the localized ontologies 122 and 124 are represented in different namespaces to remove ambiguity between objects of different origins when multiple sources are combined. Each localized ontology 122 and 124 may be organized as a data structure of classes, properties, and individuals. Classes may represent objects of a domain. Properties establish relationships between objects. Individuals may be actual representatives of a class with the associated characteristic properties. In exemplary embodiments, object properties establish relationships between classes, while data type properties relate classes to individuals. An ontology framework may be developed using any tools known in the art, such as web ontology language (OWL) executed upon the host system 102 or remotely. In exemplary embodiments, ontology namespaces are organized based on a point of view of the information. For example, in an automotive manufacturing environment, namespaces may be organized based on the point of view of a vehicle as built, as engineered, as supplied (e.g., for parts of a vehicle), as marketed, as serviced, or a common view (i.e., viewing rules are for the plurality of data listing. Here the data listing are for different departments/point of view of a vehicle such as engineering, supply departments. Catalog consists of all the data listings in that particular departments of an enterprise/business, such as parts of a vehicle supplied through supply department. Here list of consumers are the users from different departments of an enterprise/business). Also see Paragraph [0006] The semantic router application includes computer instructions for performing: receiving a request for the enterprise knowledge, mapping the request to a concept within the federated ontology, searching the federated ontology for the concept to identify the one or more data sources holding the enterprise knowledge, retrieving the enterprise knowledge from the identified one or more data sources as search result data, and returning the search result data);
wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing (Paragraph [0025]-[0027] The data storage devices 108-114 may be accessed by the host system 102 through the network 106. In exemplary embodiments, the user systems 104 can read or write to individual databases on data storage devices based upon the access permissions of the individual user of the user systems 104. Various users and owners of data may have different permission levels (i.e., individual databases consists of data listings discoverable through a catalog/federated ontologies by consumers that are in the list of consumers). For example, a service technician may have read and write access to a service history database located on a particular data storage device, e.g., DB2 on data storage device 110. Although the data storage devices 108-114 are depicted as directly coupled to the network 106, it will be understood that other computing resources known in the art may be present to control access and manage data flow between the data storage devices 108-114 and the network 106, e.g., a firewall and/or a database management application. Also see Paragraph [0019] for performing one or more queries on the underlying data));
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Ford et al by providing a method that retrieves the enterprise knowledge from the identified one or more data sources as search result data, as taught by Subramanyam et a (Paragraph [0038]).
  One of the ordinary skill in the art would have been motivated to make this modification to have Technical effects and advantages of exemplary embodiments include using a federated ontology as an index to enterprise knowledge. The federated ontology may enable a search of a greater breadth of information by linking localized ontologies, wherein the localized ontologies are mapped to one or more data sources. A semantic router may be used to search the federated ontology for the requested enterprise knowledge and identify the location and/or existence of the data source of the requested enterprise knowledge as taught by Subramanyam et a (Paragraph [0041]).
Ford et al and Subramanyam fails to explicitly teach, and grant or deny requests from data providers to publish data listings on the data exchange; and 2Application No.16/746,673 in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
Stone et al further teaches, grant and deny requests from data providers to publish data listings on the data exchange (Paragraph [0019] The system tracks a group administrator for each group that can determine the membership of the group (e.g., by accepting or denying requests to join the group and publish data) and set criteria for membership in the group (i.e., designating an administrator for each entity/provider associated with that group in a data sharing environment)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Ford et al and Subramanyam et al and provides a real-time sourcing system that is described herein that matches consumers with service requests to providers that perform the requested services. In addition, the system automates communication between consumers and providers. The real-time sourcing system provides automated and integrated end-to-end management of a transaction. The system receives a request from a consumer that describes a particular service needed by the consumer, and sends notifications to registered providers based on the requested service. The system receives an offer from one or more notified providers that indicates terms under which the provider would perform the requested service, and sends offers that match the consumer's criteria to the consumer for evaluation. The system receives an acceptance of an offer from the consumer. Thus, the real-time sourcing system reduces the time involved with finding providers to perform services, and provides consumers with more relevant selections of providers to perform services as taught by Stone et al (Abstract). 
It would have been obvious to one of the ordinary skill in the art, to provide a real-time sourcing system that is described herein that matches consumers with service requests to providers that perform the requested services. In addition, the system automates communication between consumers and providers. The real-time sourcing system provides automated and integrated end-to-end management of a transaction. The system receives a request from a consumer that describes a particular service needed by the consumer, and sends notifications to registered providers based on the requested service. The system receives an offer from one or more notified providers that indicates terms under which the provider would perform the requested service, and sends offers that match the consumer's criteria to the consumer for evaluation. The system receives an acceptance of an offer from the consumer. Thus, the real-time sourcing system reduces the time involved with finding providers to perform services, and provides consumers with more relevant selections of providers to perform services as taught by Stone et al (Abstract).

Regarding dependent claim 11, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 10. 
Ford et al further teaches, wherein the processing device is further to:  receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account (Fig. 35 Paragraph [0341], [0344] Each time a protected content item is opened on a client device (to update/modify/publish the data), corresponding access policies are requested from a corresponding DRM engine. The DRM engine forwards/routed the request to a content protection server. The content protection server retrieves the access policies from the rights issuer, and provides the retrieved access policies to the DRM engine in a format readable by the DRM engine. Also see [0346]-348];
receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange (Paragraph [0362] According to example implementation, the content protection server 150B sends a publishing license identification (ID) and information indicative of existence access policies (authorization indication) associated with the content item to the DRM engine for registering the content item (publishing the data). At 230B, the encrypted content item 185B is sent to the content sharing application 110B to share with to the one or more user devices 180B for consumption).

Regarding dependent claim 12, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 11. 
Ford et al further teaches, wherein to publish the data listing, the processing device to allow at least one data consumer to view the data listing within the data exchange (Paragraph [0077] when the external user (data consumer) accesses the secure exchange system, the secure exchange system may recognize the user and associate the user with a particular one of the companies A and B. Also see [0087], [0109] a user may have access to data in various parts of the on enterprise premises system 110, such access being managed by the secure exchange system 102 and/or the orchestration services 165 in various embodiments, such as to confirm the identity of the user of a user device 120, to confirm the authorization of the user and device to access particular data).

Regarding dependent claim 13, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 10. 
Ford et al further teaches, Where in the entity is one of the one or more data providers (Paragraph [0078], [0092] The secure exchange system may be organized as a customizable hybrid system to accommodate the needs of organizational entities. In embodiments, data stored by the plurality of organizational entities may be at least in part centrally stored, stored at least in part in distributed locations, stored at least in part on the premises of the organizational entity, and the like (entity is data provider)).

Regarding dependent claim 14, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 10. 
Ford et al further teaches, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing (Paragraph [0089] when a user enters a search query to search for items in various content nodes to which the user has access, such as to search for a specific text string, the search location service 176 may operate to identify the relevant content nodes to which the user has access and to distribute the search query to each relevant node separately. The query may then be run locally on each of those nodes. The search results from each content node may then be sent back to the user's computing device, and collated, such as by a collating module running on the user's browser, to present a single set of search results to the user. In this manner, the content on each content node remains secure and localized, and is not shared among various content nodes, or shared with an intermediate business entity operating the orchestration services 165 or providing other services to the user).

Regarding dependent claim 15, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 10. 
Stone et al further teaches, wherein the processing device is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator (Paragraph [0013] The profile component 110 manages user accounts for consumers and providers that register to use the system 100. When a user initially registers as a member of the system, the profile component 110 collects certain information from the user, such as an email address, demographic information, a default location (e.g., home address), a mobile number, and so forth. For example, the component 110 may collect references to other profiles of the user, such as a Twitter, Linkedln, Facebook, or other account with which the system may provide integration for communication, information gathering, and other actions. The profile component 110 may also track a subscription status that indicates whether the member has paid for access to certain upgraded services (e.g., increased priority of postings). In addition, the profile component 110 tracks a reputation score for each member and initializes the score during member registration. The system may provide a verification process to allow members to verify their identity and other profile information by supplying authentication information (e.g., a credit card, responding to a phone message, and so forth). The profile component 110 modifies the score later based on feedback that the component 110 receives from other members resulting from transactions with the member. A particular member may register as a consumer, provider, or both. [0019] The group component 140 manages groups that providers may join (i.e., the administrator can add a new account and set a type as provider or consumer). For example, a group may exist for registered contractors, plumbers, eco-friendly contractors, and so on. The system tracks a group administrator for each group that can determine the membership of the group (e.g., by accepting or denying requests to join the group) and set criteria for membership in the group).

Regarding dependent claim 16, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 10. 
Ford et al further teaches, Where in the processing device is further to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the data exchange administrator account (Paragraph [0251] trigger events for an examination or reexamination of a user's authentication level may include such as a determination is made that a user changed geographic location (e.g., based on corresponding GPS location, network IP address, or the like) where, a triggering event for additional authentication for a user may include an administrator policy implemented change in access due to an administrator-sensed event (e.g., an administrator may determine that an attack is actually or potentially underway and opt to increase security for all users temporarily) or an automatic policy implemented change in access due to an automation-sensed event (e.g., an automated system may determine that an attack is actually or potentially underway and automatically opt to increase security for all users temporarily), based on time of day (e.g., outside of business hours may require an increased level or frequency of authorization as compared to during regular business hours), and the like (when a request for data is made based on the time the access is not approved, but the request is routed to the administrator);
receive an authorization indication from the data exchange administrator account approving the request to access the data exchange; and grant the user access to the data exchange (Paragraph [0250] Once a re-authentication procedure is triggered, if the user's authentication level matches or exceeds the authentication level associated with the content to be accessed, the dynamic access authorization facility 267 may allow access to that content. If the user's authentication level is below that associated with the content, then access may be denied, or a further authentication challenge may be presented to the user).

Regarding dependent claim 17, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 16. 
Ford et al further teaches, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing (Paragraph [0224] a Johns Hopkins doctor may be in drug trials with two different pharmaceutical companies, and if the doctor accesses through the channel of the Company A's website (referencing a particular company), then they only see Company A's information).

Regarding dependent claim 18, Ford et al, Subramanyam et al and Stone et al teach, the system of claim 10. 
Ford et al further teaches, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application  (Paragraph [0075], [0085] Connections may be provided, either through various interfaces and APIs, or through bindings, to outside storage, such as to cloud data storage 118 resources (including public and private clouds), and to more general resources, such as accessible through search engines 116).

Regarding independent claim 19, Ford; Christopher Todd ( US 20170041296 A1) teaches, a non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device (Paragraph [0696]), cause the processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each 7Application No.16/746,673 data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (Fig. 1A Paragraph [0106] the secure exchange server may utilize a secure cloud architecture with meshed data centers, various enterprise clouds, private clouds, hosted clouds, and the like.  Enterprises working in association with the secure exchange server may have their enterprise clouds linked to a secure cloud associated with the secure exchange server);
designate, by the processing device, a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, …(Paragraph [0071] In embodiments, the exchange may provide one or more secure sites for placing documents and messages to be transmitted over a secure virtual network and may allow authorized users to read or edit messages according to their level of authorization. Any documents that are edited may be immediately available on the system so that other persons involved in the exchange have access to the edited or modified documents immediately. In addition, the exchange may provide tracking of each document to allow selected users to see who has had access to the messages and documents and who has modified or edited any of the documents. Content and communications shared amongst a group may be included in a work stream, where the work stream may be focused on or associated with a particular topic, task, project, event, and the like. Content and communications may also be presented to users based on activity, thus creating an activity stream that shows users what is active, such as in a work stream, within a group of work steams, and the like  (i.e., performing one or more queries on the underlying data by tracking the document). In this way, the activity-based work stream provides a location were a user might go to see what is active in one or more work streams, exchanges, and the like);
Ford et al fails to explicitly teach, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from data providers to publish data listings on the data exchange; and in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
Subramanyam; Sridhar (US 20080307523 A1)teaches, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, (Paragraph [0028] In exemplary embodiments, the localized ontologies 122 and 124 are represented in different namespaces to remove ambiguity between objects of different origins when multiple sources are combined. Each localized ontology 122 and 124 may be organized as a data structure of classes, properties, and individuals. Classes may represent objects of a domain. Properties establish relationships between objects. Individuals may be actual representatives of a class with the associated characteristic properties. In exemplary embodiments, object properties establish relationships between classes, while data type properties relate classes to individuals. An ontology framework may be developed using any tools known in the art, such as web ontology language (OWL) executed upon the host system 102 or remotely. In exemplary embodiments, ontology namespaces are organized based on a point of view of the information. For example, in an automotive manufacturing environment, namespaces may be organized based on the point of view of a vehicle as built, as engineered, as supplied (e.g., for parts of a vehicle), as marketed, as serviced, or a common view (i.e., viewing rules are for the plurality of data listing. Here the data listing are for different departments/point of view of a vehicle such as engineering, supply departments. Catalog consists of all the data listings in that particular departments of an enterprise/business, such as parts of a vehicle supplied through supply department. Here list of consumers are the users from different departments of an enterprise/business). Also see Paragraph [0006] The semantic router application includes computer instructions for performing: receiving a request for the enterprise knowledge, mapping the request to a concept within the federated ontology, searching the federated ontology for the concept to identify the one or more data sources holding the enterprise knowledge, retrieving the enterprise knowledge from the identified one or more data sources as search result data, and returning the search result data);
wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing (Paragraph [0025]-[0027] The data storage devices 108-114 may be accessed by the host system 102 through the network 106. In exemplary embodiments, the user systems 104 can read or write to individual databases on data storage devices based upon the access permissions of the individual user of the user systems 104. Various users and owners of data may have different permission levels (i.e., individual databases consists of data listings discoverable through a catalog/federated ontologies by consumers that are in the list of consumers). For example, a service technician may have read and write access to a service history database located on a particular data storage device, e.g., DB2 on data storage device 110. Although the data storage devices 108-114 are depicted as directly coupled to the network 106, it will be understood that other computing resources known in the art may be present to control access and manage data flow between the data storage devices 108-114 and the network 106, e.g., a firewall and/or a database management application. Also see Paragraph [0019] for performing one or more queries on the underlying data));
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Ford et al by providing a method that retrieves the enterprise knowledge from the identified one or more data sources as search result data, as taught by Subramanyam et a (Paragraph [0038]).
  One of the ordinary skill in the art would have been motivated to make this modification to have Technical effects and advantages of exemplary embodiments include using a federated ontology as an index to enterprise knowledge. The federated ontology may enable a search of a greater breadth of information by linking localized ontologies, wherein the localized ontologies are mapped to one or more data sources. A semantic router may be used to search the federated ontology for the requested enterprise knowledge and identify the location and/or existence of the data source of the requested enterprise knowledge as taught by Subramanyam et a (Paragraph [0041]).
Ford et al and Subramanyam fails to explicitly teach, and grant or deny requests from data providers to publish data listings on the data exchange; and 2Application No.16/746,673 in response to a data consumer that has been granted access to the data exchange adding to a user record of the data consumer one or more of the plurality of data listings, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets.
Stone et al further teaches, grant and deny requests from data providers to publish data listings on the data exchange (Paragraph [0019] The system tracks a group administrator for each group that can determine the membership of the group (e.g., by accepting or denying requests to join the group and publish data) and set criteria for membership in the group (i.e., designating an administrator for each entity/provider associated with that group in a data sharing environment)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Ford et al and Subramanyam et al and provides a real-time sourcing system that is described herein that matches consumers with service requests to providers that perform the requested services. In addition, the system automates communication between consumers and providers. The real-time sourcing system provides automated and integrated end-to-end management of a transaction. The system receives a request from a consumer that describes a particular service needed by the consumer, and sends notifications to registered providers based on the requested service. The system receives an offer from one or more notified providers that indicates terms under which the provider would perform the requested service, and sends offers that match the consumer's criteria to the consumer for evaluation. The system receives an acceptance of an offer from the consumer. Thus, the real-time sourcing system reduces the time involved with finding providers to perform services, and provides consumers with more relevant selections of providers to perform services as taught by Stone et al (Abstract). 
It would have been obvious to one of the ordinary skill in the art, to provide a real-time sourcing system that is described herein that matches consumers with service requests to providers that perform the requested services. In addition, the system automates communication between consumers and providers. The real-time sourcing system provides automated and integrated end-to-end management of a transaction. The system receives a request from a consumer that describes a particular service needed by the consumer, and sends notifications to registered providers based on the requested service. The system receives an offer from one or more notified providers that indicates terms under which the provider would perform the requested service, and sends offers that match the consumer's criteria to the consumer for evaluation. The system receives an acceptance of an offer from the consumer. Thus, the real-time sourcing system reduces the time involved with finding providers to perform services, and provides consumers with more relevant selections of providers to perform services as taught by Stone et al (Abstract)).

Regarding dependent claim 20, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, wherein the instructions further cause the processing device to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account (Fig. 35 Paragraph [0341], [0344] Each time a protected content item is opened on a client device (to update/modify/publish the data), corresponding access policies are requested from a corresponding DRM engine. The DRM engine forwards/routed the request to a content protection server. The content protection server retrieves the access policies from the rights issuer, and provides the retrieved access policies to the DRM engine in a format readable by the DRM engine. Also see [0346]-348];
receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange (Paragraph [0362] According to example implementation, the content protection server 150B sends a publishing license identification (ID) and information indicative of existence access policies (authorization indication) associated with the content item to the DRM engine for registering the content item (publishing the data). At 230B, the encrypted content item 185B is sent to the content sharing application 110B to share with to the one or more user devices 180B for consumption).

Regarding dependent claim 21, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 20. 
Ford et al further teaches, where in to publish the data listing, the processing device to enable at least one data consumer to view the data listing within the data exchange (Paragraph [0077] when the external user (data consumer) accesses the secure exchange system, the secure exchange system may recognize the user and associate the user with a particular one of the companies A and B. Also see [0087], [0109] a user may have access to data in various parts of the on enterprise premises system 110, such access being managed by the secure exchange system 102 and/or the orchestration services 165 in various embodiments, such as to confirm the identity of the user of a user device 120, to confirm the authorization of the user and device to access particular data).

Regarding dependent claim 22, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, where in the entity is one of the one or more data providers (Paragraph [0078], [0092] The secure exchange system may be organized as a customizable hybrid system to accommodate the needs of organizational entities. In embodiments, data stored by the plurality of organizational entities may be at least in part centrally stored, stored at least in part in distributed locations, stored at least in part on the premises of the organizational entity, and the like (entity is data provider)).

Regarding dependent claim 23, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing (Paragraph [0089] when a user enters a search query to search for items in various content nodes to which the user has access, such as to search for a specific text string, the search location service 176 may operate to identify the relevant content nodes to which the user has access and to distribute the search query to each relevant node separately. The query may then be run locally on each of those nodes. The search results from each content node may then be sent back to the user's computing device, and collated, such as by a collating module running on the user's browser, to present a single set of search results to the user. In this manner, the content on each content node remains secure and localized, and is not shared among various content nodes, or shared with an intermediate business entity operating the orchestration services 165 or providing other services to the user).

Regarding dependent claim 24, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Stone et al further teaches, wherein, the processing device is further to add a new account to the data exchange and set a type of the new 9Application No.16/746,673 account to one of a data consumer, data provider, or exchange administrator (Paragraph [0013] The profile component 110 manages user accounts for consumers and providers that register to use the system 100. When a user initially registers as a member of the system, the profile component 110 collects certain information from the user, such as an email address, demographic information, a default location (e.g., home address), a mobile number, and so forth. For example, the component 110 may collect references to other profiles of the user, such as a Twitter, Linkedln, Facebook, or other account with which the system may provide integration for communication, information gathering, and other actions. The profile component 110 may also track a subscription status that indicates whether the member has paid for access to certain upgraded services (e.g., increased priority of postings). In addition, the profile component 110 tracks a reputation score for each member and initializes the score during member registration. The system may provide a verification process to allow members to verify their identity and other profile information by supplying authentication information (e.g., a credit card, responding to a phone message, and so forth). The profile component 110 modifies the score later based on feedback that the component 110 receives from other members resulting from transactions with the member. A particular member may register as a consumer, provider, or both. [0019] The group component 140 manages groups that providers may join (i.e., the administrator can add a new account and set a type as provider or consumer). For example, a group may exist for registered contractors, plumbers, eco-friendly contractors, and so on. The system tracks a group administrator for each group that can determine the membership of the group (e.g., by accepting or denying requests to join the group) and set criteria for membership in the group).

Regarding dependent claim 25, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, where in the instructions further cause the processing device to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the data exchange administrator account (Paragraph [0251] trigger events for an examination or reexamination of a user's authentication level may include such as a determination is made that a user changed geographic location (e.g., based on corresponding GPS location, network IP address, or the like) where, a triggering event for additional authentication for a user may include an administrator policy implemented change in access due to an administrator-sensed event (e.g., an administrator may determine that an attack is actually or potentially underway and opt to increase security for all users temporarily) or an automatic policy implemented change in access due to an automation-sensed event (e.g., an automated system may determine that an attack is actually or potentially underway and automatically opt to increase security for all users temporarily), based on time of day (e.g., outside of business hours may require an increased level or frequency of authorization as compared to during regular business hours), and the like (when a request for data is made based on the time the access is not approved, but the request is routed to the administrator);
receive an authorization indication from the data exchange administrator account approving the request to access the data exchange; and granting the user access to the data exchange (Paragraph [0250] Once a re-authentication procedure is triggered, if the user's authentication level matches or exceeds the authentication level associated with the content to be accessed, the dynamic access authorization facility 267 may allow access to that content. If the user's authentication level is below that associated with the content, then access may be denied, or a further authentication challenge may be presented to the user).
 
Regarding dependent claim 26, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 25. 
Ford et al further teaches, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing (Paragraph [0224] a Johns Hopkins doctor may be in drug trials with two different pharmaceutical companies, and if the doctor accesses through the channel of the Company A's website (referencing a particular company), then they only see Company A's information).

Regarding dependent claim 27, Ford et al, Subramanyam et al and Stone et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, wherein the data exchange is manageable by the cloud computing service and is displayable within an on line resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application (Paragraph [0075], [0085] Connections may be provided, either through various interfaces and APIs, or through bindings, to outside storage, such as to cloud data storage 118 resources (including public and private clouds), and to more general resources, such as accessible through search engines 116).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164